PER CURIAM:
Irene F. Hairston, Peggy M.H. Robins, and Deloris A. McKnight appeal from the district court’s order dismissing their civil complaint and denying their motion for reconsideration, Fed.R.Civ.P. 60(b). We *301have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hairston v. Walker, No. 1:06-cv-00102-NCT-WWD, 2007 WL 2112245 (M.D.N.C. July 19, 2007) & (Oct. 29, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.